In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-22-00348-CV
     ___________________________

     IN RE DAVID E. BIRD, Relator




             Original Proceeding
153rd District Court of Tarrant County, Texas
       Trial Court No. 153-323078-21


  Before Bassel, Womack, and Wallach, JJ.
    Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relator’s motion for temporary emergency stay,

relator’s petition for writ of mandamus, and real party in interest’s response and is of

the opinion that relief should be denied. Accordingly, relator’s motion for temporary

emergency stay and petition for writ of mandamus are denied.

                                                      Per Curiam

Delivered: September 9, 2022




                                           2